IN THE SUPREME COURT OF THE STATE OF DELAWARE

ISIAH PALMER,                           §
                                        §   No. 189, 2019
      Defendant Below,                  §
      Appellant,                        §   Court Below: Superior Court
                                        §   of the State of Delaware
            v.                          §
                                        §   Cr. ID: N1511007472A
STATE OF DELAWARE,                      §           N1511007472B
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                         Submitted: November 20, 2019
                         Decided:   December 3, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                   ORDER

      This 3rd day of December, 2019, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

April 3, 2019 Order adopting the Commissioner’s January 31, 2019 Report and

Recommendation.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice